Gould, Associate Justice.
Section 5 of “an act to define the duties, powers, qualifications and liabilities of assessors of taxes, and to regulate their compensation,” passed August 21, 1876, evidently contemplates that the taxpayer, not being in the county, may see fit to forward his sworn list and valuation of his taxable property to the assessor, by mail or otherwise. In such case, the taxpayer not being present himself or by agent, but communicating with the assessor in writing, the assessor, if not satisfied with the valuation, was not authorized to change it, but was directed to refer the same to the board of equalization; being required, if the list received had been accompanied by a fee of twenty-five cents, to immediately notify, *522by mail or otherwise, the person from whom he received the list, of such reference.
Section 17 of the same act provides for the ordinary case, when the taxpayer in, person or by. agent renders his list and valuation to the assessor, giving the assessor in such case the power, if he thinks. the valuation too low, to list the same at such value as he, as a sworn officer, deems just, and giving the person listing a right to make oath that such assessment is excessive, and thereby refer the question of valuation to the board of equalization. Gen. Laws 15th Leg., pp. 266, 270. See R. C., arts. 4703, 4714.
The plaintiff did not state a case coming under section 5. The petition contains nothing taking the case out of the operation of section 17, and shows no excuse for the failure of plaintiff to take the proper steps to refer the valuation complained of to the board of equalization.
The court manifestly did not err in refusing to interfere with the assessor’s valuation, the plaintiff having failed to pursue the remedy given by law.
This seems to be the only question in the case. The county of Presidio has not assigned errors, and we are not called on to inquire whether the court erred in its judgment as to the validity of the taxes imposed by the county.
The question of costs was, we think, in view of the nature of the case, and of the decree, within the discretion of the court.
The judgment is affirmed.
Affirmed.
[Opinion delivered June 22, 1880.]